DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-11 are pending.  Examiner acknowledges Applicant’s amendments to claim 1.

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 2 – add --first and second plurality of-- between “said” and “arcuate”.
Correction is required.

Claim 6 is objected to because of the following informalities:
Line 2 - add --first plurality of-- between “said” and “arcuate”.
Line 3 – replace “a first one of said sides” with --the first side--.
Correction is required.

Claim 7 is objected to because of the following informalities:
Lines 2-3 - add --second plurality of-- between “said” and “arcuate”.
Line 3 – replace “a second one of said sides” with --the second side--.
Correction is required.

Claim 8 is objected to because of the following informalities:
Line 3 - add --first plurality of arcuate-- between “said” and “ribs”.
Line 3 – replace “a” before “first side” with --the--.
Line 7 - replace “said” before “outer surface” with --an--.
Correction is required.

Claim 9 is objected to because of the following informalities:
Line 4 - add --second plurality of arcuate-- between “said” and “ribs”.
Line 5 – replace “a” before “second side” with --the--.
Correction is required.

Claim 10 is objected to because of the following informalities:  Line 1 – add --first and second plurality of arcuate-- between “said” and “ribs”.
Correction is required.

Claim 11 is objected to because of the following informalities:  
Line 2 – add --first and second-- between “said” and “plurality”.
Line 2 – add --arcuate-- before “ribs”.
Line 2 – delete “said” before “outer surfaces”.
Correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al U.S. Patent No. 5,658,021.

With regard to claim 1, Matsumoto et al disclose a coupling for joining pipe elements in end to end relation, said coupling comprising:
a unitary band (at 19, see Figure 10) surrounding a central space (space within 19) for receiving said pipe elements (where the central space is capable of receiving pipe elements as the pipe elements are not a part of the claimed invention), said band having first and second ends (see Figure 10 below) positioned in facing relation;
a first plurality of arcuate ribs (at 13, see left side Figure 1, plurality of ribs seen in Figures 1 and 2) positioned end to end along a first side of said band, and a second plurality of arcuate ribs (at 13, see right side of Figure 1, plurality of ribs seen in Figures 1 and 2) positioned end to end along a second side of said band opposite to said first side of said band, each of said ribs projecting toward an axis coaxial with said central space (see Figures 2 and 10), each of said ribs having a surface (surface between 13 and 6, see Figure 10) facing said axis, said surface on each of said ribs having equal radii of curvature when said ribs are in an undeformed state (as seen in undeformed state in Figure 10);
connection members (as seen below in Figure 10) positioned on said first and second ends of said band, said connection members being adjustably tightenable (via 21) for drawing said first and second ends into contact (via 22), said band being deformable between each of said ribs (said band capable of being deformed between each of the ribs when tightened) and allowing said first and second ends to contact one another upon adjustable tightening of said connection members, said surfaces on each of said ribs thereby being brought into alignment with a circle having a radius equal to the radii of curvature of said surface (see Figure 10).
Note: the pipe elements are not a part of the claimed invention.


    PNG
    media_image1.png
    645
    499
    media_image1.png
    Greyscale


With regard to claim 2, Matsumoto et al disclose wherein said surface on at least one of said ribs is a flat surface (flat as shown in cross-section in Figure 6 where the flat surface of the rib meets the outer surface of the pipe element).

With regard to claim 3, Matsumoto et al disclose a seal (at 10) positioned within said central space between said arcuate ribs (see Figure 1), said seal surrounding said axis and being engageable with said band and said pipe elements for sealingly joining said pipe elements end-to-end.
Note: the pipe elements are not a part of the claimed invention.

With regard to claim 4, Matsumoto et al disclose wherein said connection members comprise a pair of projections (see Figure 10 above), one said projection being positioned on each of said first and second ends of said band, said projections extending outwardly and adapted to receive a fastener (at 21), said fastener being adjustably tightenable for drawing said first and second ends toward one another (see Figure 10).

With regard to claim 5, Matsumoto et al disclose wherein said projections comprise lugs each having an aperture (where 21 is passed through) therethrough sized to receive said fastener.

With regard to claim 10, Matsumoto et al disclose wherein said ribs are separated from one another by gaps (see Figures 2 and 10) positioned between each of said ribs.

With regard to claim 11, Matsumoto et al disclose wherein said surfaces of said plurality of ribs (at 13, 13) engage said outer surfaces of said pipe elements when said connection members contact one another (see Figures 6 and 10).
Note: the pipe elements are not a part of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieregge WIPO Patent No. WO 01/59350 A1.

With regard to claim 1, Vieregge discloses a coupling for joining pipe elements in end to end relation, said coupling comprising:
a unitary band (Figure 30 below) surrounding a central space (see Figure 30 below) for receiving said pipe elements (where the central space is capable of receiving pipe elements as the pipe elements are not a part of the claimed invention), said band having first and second ends (see Figure 30 below) positioned in facing relation;
a first plurality of arcuate ribs (see Figure 30 below) positioned end to end along a first side of said band, and a second plurality of arcuate ribs (see Figure 30 below) positioned end to end along a second side of said band opposite to said first side of said band, each of said ribs projecting toward an axis coaxial with said central space (see Figure 30), each of said ribs having a surface (see Figure 30) facing said axis, said surface on each of said ribs having equal radii of curvature when said ribs are in an undeformed state (as seen in undeformed state in Figure 30);
connection members (see Figure 30 below) positioned on said first and second ends of said band, said connection members being adjustably tightenable (via a fastener, see Figure 30 below) for drawing said first and second ends into contact (where the first and second ends are capable of being brought into contact), said band being deformable between each of said ribs (said band capable of being deformed between each of the ribs when tightened) and allowing said first and second ends to contact one another upon adjustable tightening of said connection members, said surfaces on each of said ribs thereby being brought into alignment with a circle having a radius equal to the radii of curvature of said surface (see Figure 30).
Note: the pipe elements are not a part of the claimed invention.


    PNG
    media_image2.png
    421
    412
    media_image2.png
    Greyscale


With regard to claim 3, Vieregge discloses a seal (see for example, Figures 2, 5 and 33) positioned within said central space between said arcuate ribs, said seal surrounding said axis and being engageable with said band and said pipe elements for sealingly joining said pipe elements end-to-end.
Note: the pipe elements are not a part of the claimed invention.

With regard to claim 4, Vieregge discloses wherein said connection members comprise a pair of projections (see Figure 30 above), one said projection being positioned on each of said first and second ends of said band, said projections extending outwardly and adapted to receive a fastener (see Figure 30 above), said fastener being adjustably tightenable for drawing said first and second ends toward one another.

With regard to claim 5, Vieregge discloses wherein said projections comprise lugs each having an aperture (where the fastener is passed through as seen in Figure 30) therethrough sized to receive said fastener.

With regard to claim 6, Vieregge discloses a first split ring (see Figure 31 below and as shown split in Figures 12 and 39-46) positioned within said central space adjacent to said arcuate ribs along a first one of said sides of said band, said first split ring having a plurality of teeth (see Figure 31 below) projecting toward said axis.


    PNG
    media_image3.png
    477
    370
    media_image3.png
    Greyscale


With regard to claim 7, Vieregge discloses a second split ring (see Figure 31 above and as shown split in Figures 12 and 39-46) positioned within said central space adjacent to said arcuate ribs along a second one of said sides of said band, said second split ring having a plurality of teeth (see Figure 31 above) projecting toward said axis.

With regard to claim 8, Vieregge discloses
a first plurality of grooves (see Figure 31 above), each said groove extending lengthwise along a respective one of said ribs positioned along a first side of said band, each of said grooves facing said axis;
a first split ring (see Figure 31 above and as shown split in Figures 12 and 39-46) positioned within said first plurality of grooves, said first split ring having a plurality of teeth (see Figure 31 above) projecting toward said axis, said teeth engaging said outer surface of said pipe element (where said teeth are capable of engaging an outer surface of a pipe element such as seen in Figure 5). 

With regard to claim 9, Vieregge discloses
a second plurality of grooves (see Figure 31 above), each said groove of said second plurality of grooves extending lengthwise along a respective one of said ribs positioned along a second side of said band, each said groove of said second plurality of grooves facing said axis;
a second split ring (see Figure 31 above and as shown split in Figures 12 and 39-46) positioned within said second plurality of grooves, said second ring having a plurality of teeth (see Figure 31 above) projecting toward said axis, said teeth of said second split ring engaging said outer surface of said pipe element (where said teeth are capable of engaging an outer surface of a pipe element such as seen in Figure 5).

With regard to claim 10, Vieregge discloses wherein said ribs are separated from one another by gaps (see Figure 30) positioned between each of said ribs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vieregge.

With regard to claim 2, Vieregge discloses the claimed invention but does not disclose that said surface on at least one of said ribs is a flat surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said surface on at least one of said ribs be a flat surface to avoid rough edges and provide for a smoother connection and because a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11 and 12 of U.S. Patent No. 10,578,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the broader recitation of “a coupling” as presently claimed in the current application along with the independently and dependently claimed limitations of claims 1-11 are merely a broadened form of the limitations as disclosed in claims 1-9, 11 and 12 of patent ‘234 as patent ‘234 discloses the coupling in combination with a pair of pipe elements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Leon, Elsner, Troesch, Diag, Park, Gantner et al, Habib, Melchior et al, Snyder and Kim are being cited to show other examples of couplings with a unitary band, first and second plurality of ribs and connection members.

Applicant's amendments to claim 1 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679